                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF SOUTH DAKOTA
                                            SOUTHERN DIVISION


SCOTT ALLEN OCHOCKI,                                                             CIV18-4122
                                                                                CR 08-40119
                           Movant,
         vs.

                                                             MEMORANDUM OPINION AND ORDER
UNITED STATES OF AMERICA,                                             DENYING § 2255 MOTION

                           Respondent.



        Scott Allen Ochocki("Ochocki"), a federal inmate,has filed a Motion to Vacate, Set Aside,
or Correet Sentenee pursuant to 28 U.S.C. § 2255, Docs. 1 & 3, and Motion to Proceed In Forma
Pauperis, Doe. 4. The Court has condueted a preliminary review required by Rule 4(b)^ of the
Rules Governing Section 2255 Proceedings, and the Court has determined that Ochoeki is not
entitled to relief under § 2255.

                                              BACKGROUND


        On August 5,2008, Ochocki was indicted on one eount ofpossession ofchild pornography
in violation 18 U.S.C. §§ 2252A(a)(2)(A),2256(8)(A). Ochocki was arraigned and entered a plea
of guilty on March 25, 2009.

        Sentencing for Ochocki's possession of child pornography offense oecurred on July 6,
2009. Oehoeki's total offense level was 25. With a eriminal history eategory of V,the sentencing
guideline range was 100 to 125 months imprisonment. However, sinee the statutory maximum
penalty for the offense eharged was 10 years, 18 U.S.C. § 2252A(b)(2)(effeetive Oet. 13, 2008 to
Nov. 30, 2009), the applieable guideline range was 100 to 120 months imprisonment. Beeause
Ochocki pleaded guilty to a"sex offense," his guideline range for a term ofsupervised release was
5 years to life. 18 U.S.C. § 3583(k); see also United States Senteneing Guidelines("USSG")§
5D 1.2(b)(2).



^ Rule 4(b) of the Rules Governing Section 2255 Proceedings provides In relevant part:
        If it plainly appears from the motion, any attached exhibits, and the record of prior proceedings
        that the moving party is not entitled to relief, the judge must dismiss the motion and direct the
        clerk to notify the moving party.
       The Court sentenced Ochocki to 100 months imprisonment and 8 years supervised release.
On April 9, 2010, taking into consideration Ochocki's substantial assistance under Rule 35 of the
Federal Rules of Criminal Procedure, the Court amended Ochocki's sentence to 60 months
imprisonment and 8 years supervised release.

       Ochocki's term of supervised release for his possession of child pomography offense
commenced on December 26, 2012.

       On September 30,2013, Ochocki pleaded guilty to a violation of Special Condition No. 12
of his Supervised Release ordering Ochocki to refrain from going or loitering "near any school
yards, parks, playgrounds, arcades, or other places primarily used by children under the age of 18."
Ochocki's supervised release was revoked and Ochocki was sentenced to a term ofimprisonment
of 12 months and 1 day and 5 years supervised release.

       On October 19, 2015, Ochocki pleaded guilty to conduct which constitutes a violation of
state law,that is Ingestion, in violation of his Mandatory Conditions of Supervised Release and to
a violation of Special Condition No. 17 of his Supervised Release for possessing and using a
computer with access to online computer services without the prior approval of the probation
office. Ochocki's supervised release was revoked and Ochocki was sentenced to a term of
imprisonment of8 months and 5 years supervised release.

       On June 5, 2017, Ochocki pleaded guilty to a violation of Special Condition No. 1 of his
Supervised Release for inhaling an intoxicant. Ochocki's supervised release was revoked and
Ochocki was sentenced to a term ofimprisonment of7 months and 5 years supervised release.

       On June 25, 2018, Ochocki pleaded guilty to "engag[ing] in conduct which constitutes a
violation of state law, that is. Driving After cancellation-Inimical to Public Safety, Gross
Misdemeanor," in violation of his Mandatory Conditions of Supervised Release. Ochocki's
supervised release was revoked and Ochocki was sentenced to a term of imprisonment of 12
months and 1 day, concurrent to any sentence imposed by the State of Minnesota for the offense
and to 3 years supervised release.

       On September 24, 2018, Ochocki filed a Motion to Vacate, Set Aside or Correct Sentence
pursuant to 28 U.S.C. § 2255. In Oehocki's § 2255 motion, he alleges that the term of supervised
release imposed by the Court for his underlying offense and for 3 of his 4 revocations each
exceeded the statutory maximum of3 years for his underlying offense and that the aggregate time
he was on supervised release also exceeded the 3-year statutory maximum for his rmderlying
offense? On October 9, 2018, Ochocki filed a Motion for Leave to Proceed in Forma Pauperis.
Doc. 4.


                                                DISCUSSION


   I.        Motion to Proceed In Forma Pauperis

          Ochocki moves to proceed in forma pauperis in this case. Doc. 4. This Court may
authorize the commencement of suit without prepayment of fees when an applicant files an
affidavit stating he is unable to pay the costs ofthe lawsuit. 28 U.S.C. § 1915.

          There is no filing fee required of a § 2255 movant and thus no need for a movant to submit
an application to proceed informa pauperis. Rule 3, Rules Governing Section 2255 Proceedings,
advisory committee's note to 1976 adoption. Accordingly, the Court denies Ochocki's motion to
proceed informa pauperis as moot.

    II.      Section 2255 Motion


          A prisoner in custody pursuant to a federal conviction and sentence may move the court
that imposed the sentence to vacate, set aside or correct the sentence:

          upon the ground that the sentence was imposed in violation of the Constitution or
          laws ofthe United States, or that the court was withoutjurisdiction to impose such
          sentence, or that the sentence was in excess ofthe maximum authorized by law, or
          is otherwise subject to collateral attack.
§ 2255. Rule 4(b)ofthe Rules Governing Section 2255 Proceedings requires the Court to conduct
a preliminary examination ofthe motion and to dismiss it ifit plainly appears from the motion and
prior proceedings that the movant is entitled to no relief.

          In Ochocki's § 2255 motion, he alleges that the term ofsupervised release imposed by the
Court for his underlying offense and for 3 ofhis 4 revocations ofsupervised release each exceeded




^ Ochocki's underlying offense Is a Class C felony and Ochocki alleges that pursuant to 18 U.S.C. § 3583,the
authorized term of supervised release for this offense is not more than 3 years.
the statutory maximum of3 years for his underlying offense and that the aggregate time he was on
supervised release also exceeded the 3-year statutory maximum for his underlying offense.

   A. Timeliness of Motion


       A 1-year statute oflimitations applies to § 2255 motions. § 2255(f). The limitation period
begins to run from the latest of—

       (i)     the date on which the judgment of conviction becomes final;
       (ii)    the date on which the impediment to making a motion created by
               governmental action in violation of the Constitution recognized of the
               United States is removed, if the movant was prevented from making a
               motion by such governmental action;
       (iii)   the date on which the right asserted was initially recognized by the Supreme
               Court, if that right has been newly recognized by the Supreme Court and
               made retroactively applicable to cases on collateral review; or
       (iv)    the date on which the facts supporting the claim or claims presented could
               have been discovered through the exercise of due diligence.
§ 2255(f)(l)-(4). Ochocki does not assert any rights newly recognized by the Supreme Court nor
that he was impeded from making a motion by governmental action in violation ofthe Constitution.
The Court concludes that Ochocki's challenge, under § 2255, that the terms of supervised release
that he received for his September 30, 2013; October 19, 2015; and June 5, 2017 revocations
exceeded the statutory maximum is barred by the 1-year statute oflimitations. The judgments for
these revocations became final more than a year prior to Ochocki filing his § 2255 motion and the
facts supporting Ochocki's claim could have been discovered through the exercise of due
diligence. Ochocki's claim alleging that the supervised release imposed for his initial offense and
for his revocations exceeded, on an aggregate basis, the statutory maximum is likewise barred by
the 1-year statute of limitations. The facts supporting this claim were discoverable through due
diligence at the time of Ochocki's initial sentencing when the Court imposed an 8-year term of
supervised release—a term that Ochocki alleges exceeds the statutory maximum. While the term
of supervised release imposed by the Court for Ochocki's June 25, 2018, revocation falls within
the 1-year statute of limitations, Ochocki does not allege that this term of supervised release
exceeds the 3-year statutory maximum.

   B. Merits
        The Court concludes that the Ochocki's claim for relief also fails on the merits. Oehoeki
misunderstands the terms of supervised release that are applicable to his initial offense and
subsequent revocations. Oehoeki pleaded guilty to a "sex offense" as defined in USSG §
5D1.2(1)^ The maximum term of supervised release for a "sex offense" is life, not 3 years as
alleged by Oehoeki. 18 U.S.C. § 3583(k); USSG § 5D1.2(b)(2). Ochocki's sentence of 8 years
supervised release for the "sex offense" to which he pleaded guilty therefore does not exceed the
statutory maximum.

        The terms of supervised release that Oehoeki was sentenced to after each of his 4
revocations, and on an aggregate basis, do not exceed the terms of supervised release authorized
by statute. Section 3583(h) provides that "[w]hen a term of supervised release is revoked and the
defendant is required to serve a term of imprisonment, the court may include a requirement that
the defendant be placed on a term ofsupervised release after imprisonment." 18 U.S.C. § 3583(h).
The statute further provides that the length ofthe supervised release term imposed upon revocation
may not exceed the term of supervised release authorized by statute for the underlying offense,
less any term ofimprisonment that was imposed upon revocation. Id.

        As stated above, the Court revoked Gehoeki's supervised release on 4 different occasions
and sentenced him to a term of imprisonment and supervised release for each revocation. The
maximum term ofsupervised release for Ochocki's underlying "sex offense" is life. Accordingly,
the supervised release that Oehoeki was sentenced to for his initial offense and his subsequent
revocations do not exceed the maximum term (life) ofsupervised release authorized by statute for
his underlying offense.

        For the foregoing reasons,the Court concludes that that Oehoeki is not entitled to the relief
under 28 U.S.C. § 2255.

        Accordingly, it is ORDERED:

        (1) Ochocki's Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C. §
             2255, Does. 1 & 3, is denied; and



^ A "sex offense" includes an offense, perpetrated against a minor, under chapter 110 of title 18, United States
Code and the definition encompasses the offense to which Oehoeki pleaded guilty. See USSG § 5D1.2,
commentary 1.
    (2) Ochocki's Motion to Proceed In Forma Pauperis, is denied as moot; and
    (3) The Clerk of Court shall provide a copy of this Memorandum Opinion and Order to
          Ochocki; and
    (4) A Certificate ofAppealability shall not issue on the claims raised in the § 2255 motion.

     Dated this 13th day of March, 2019.
                                           BY THE COURT:




                                           Dawrence L. Piersol
ATTEST:                                    United States District Judge
                         CLERK
